
	
		II
		110th CONGRESS
		2d Session
		S. 3552
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Lieberman (for
			 himself, Mr. Bond,
			 Mr. Voinovich, and
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To conserve the United States fish and
		  aquatic communities through partnerships that foster fish habitat conservation
		  and improve the quality of life for the people of the United States, and for
		  other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 National Fish Habitat Conservation
			 Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					Sec. 4. National Fish Habitat Board.
					Sec. 5. Fish Habitat Conservation Partnerships.
					Sec. 6. Fish habitat conservation projects.
					Sec. 7. National Fish Habitat Conservation Partnership
				Office.
					Sec. 8. Conservation of aquatic habitat for fish and other
				aquatic organisms on Federal land.
					Sec. 9. Coordination with States.
					Sec. 10. Accountability and reporting.
					Sec. 11. Regulations.
					Sec. 12. Construction.
					Sec. 13. Applicability of Federal Advisory Committee
				Act.
					Sec. 14. Funding.
				
			2.Findings; purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)Healthy populations of fish and other
			 aquatic organisms depend on the conservation, protection, restoration, and
			 enhancement of aquatic habitats in the United States.
				(2)Aquatic habitats, including wetlands,
			 streams, rivers, lakes, estuaries, coastal and marine ecosystems, and
			 associated riparian upland habitats that buffer those areas from external
			 factors, perform numerous valuable environmental functions which sustain
			 environmental, social, and cultural values, including recycling nutrients,
			 purifying water, attenuating floods, augmenting and maintaining stream flows,
			 recharging ground water, acting as primary producers in the food chain, and
			 providing essential and significant habitat for plants, fish and wildlife, and
			 other dependent species.
				(3)The extensive and diverse aquatic habitat
			 resources of the United States are of enormous significance to the economy of
			 the United States, providing recreation for 44,000,000 anglers, more than
			 1,000,000 jobs and approximately $125,000,000,000 in economic impact each year
			 related to recreational fishing, and approximately 500,000 jobs and an
			 additional $35,000,000,000 in economic impact from commercial fishing each
			 year.
				(4)At least 40 percent of all threatened and
			 endangered species in the United States are directly dependent upon aquatic
			 habitats.
				(5)Certain fish species are considered to be
			 ecological indicators of aquatic habitat quality, such that the presence of
			 such species in an aquatic ecosystem reflects high-quality habitat for other
			 fish.
				(6)Loss and degradation of aquatic habitat,
			 riparian habitat, water quality, and water volume caused by activities such as
			 alteration of watercourses, stream blockages, water withdrawals and diversions,
			 erosion, pollution, sedimentation, and destruction or modification of wetlands
			 have caused significant declines in fish populations throughout the United
			 States, especially declines in native fish populations, and result in economic
			 losses to the United States.
				(7)Providing for the conservation and
			 sustainability of fish and other aquatic organisms has not been fully realized
			 despite federally funded fish and wildlife restoration programs and other
			 activities intended to conserve aquatic resources. Such conservation and
			 sustainability may be significantly advanced through a renewed commitment and
			 sustained, cooperative efforts that are complementary to existing fish and
			 wildlife restoration programs and clean water programs.
				(8)The National Fish Habitat Action Plan
			 provides a framework for maintaining and restoring aquatic habitats to ensure
			 perpetuation of populations of fish and other aquatic organisms.
				(9)The United States can achieve significant
			 progress toward providing aquatic habitats for the conservation and restoration
			 of fish and other aquatic organisms through a voluntary, nonregulatory,
			 incentive program that is based on technical and financial assistance provided
			 by the Federal Government.
				(10)Creation of partnerships between local
			 citizens, Indian tribes, Alaska Native organizations, corporations,
			 nongovernmental organizations, and Federal, State, and Indian tribal agencies
			 is critical to the success of activities to restore aquatic habitats and
			 ecosystems.
				(11)The Federal Government has numerous
			 regulatory and land and water management agencies, including the United States
			 Fish and Wildlife Service, the Bureau of Land Management, the National Park
			 Service, the Bureau of Reclamation, the Bureau of Indian Affairs, the National
			 Marine Fisheries Service, the Forest Service, the Fishery Management Councils,
			 the Environmental Protection Agency, and the several interjurisdictional
			 fishery commissions that are critical to the implementation of the National
			 Fish Habitat Action Plan.
				(12)The United States Fish and Wildlife
			 Service, the Forest Service, and the National Marine Fisheries Service each
			 play a vital role in the protection, restoration, and enhancement of the fish
			 communities and aquatic habitats in the United States and the development,
			 operation, and long-term success of fish habitat partnerships and project
			 implementation.
				(13)The United States Geological Survey plays a
			 vital role in scientific evaluation, data collection, and mapping for fishery
			 resources in the United States.
				(14)Many of the programs for conservation on
			 private farmland, ranchland, and forestland that are carried out by the
			 Secretary of Agriculture, including the Natural Resources Conservation Service
			 and the State and Private Forestry programs of the Forest Service, are able to
			 significantly contribute to the implementation of the National Fish Habitat
			 Action Plan through the engagement of private landowners.
				(b)PurposesThe purposes of this Act are to encourage
			 partnerships among public agencies and other interests consistent with the
			 mission and goals of the National Fish Habitat Action Plan—
				(1)to protect and maintain intact and healthy
			 aquatic habitats;
				(2)to prevent further degradation of aquatic
			 habitats that have been adversely affected;
				(3)to reverse declines in the quality and
			 quantity of aquatic habitats to improve the overall health of fish and other
			 aquatic organisms;
				(4)to increase the quality and quantity of
			 aquatic habitats that support a broad natural diversity of fish and other
			 aquatic species;
				(5)to improve fisheries habitat, thereby
			 improving the annual economic output from recreational, subsistence, and
			 commercial fishing;
				(6)to ensure coordination and facilitation of
			 activities carried out by agencies or departments of the United States under
			 the leadership of the Director of the United States Fish and Wildlife Service,
			 the Under Secretary for Oceans and Atmosphere of the Department of Commerce,
			 and the Director of the United States Geological Survey; and
				(7)to achieve other purposes in accordance
			 with the mission and goals of the National Fish Habitat Action Plan.
				3.DefinitionsIn this Act:
			(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means the Committee on
			 Commerce, Science and Transportation and the Committee on Environment and
			 Public Works of the Senate and the Committee on Natural Resources of the House
			 of Representatives.
			(2)Aquatic habitatThe term aquatic
			 habitat—
				(A)means any area upon which aquatic organisms
			 depend, directly or indirectly, to carry out the life processes of such
			 organisms, including an area used by such organisms for spawning, incubation,
			 nursery, rearing, growth to maturity, food supply, or migration; and
				(B)includes an area adjacent to an aquatic
			 environment if such adjacent area—
					(i)contributes elements, such as the input of
			 detrital material or the promotion of planktonic and insect populations
			 providing food, which make fish life possible;
					(ii)protects the quality and quantity of water
			 sources;
					(iii)provides public access for the use of
			 fishery resources; or
					(iv)serves as a buffer protecting the aquatic
			 environment.
					(3)Assistant AdministratorThe term Assistant
			 Administrator means the Assistant Administrator for Fisheries of the
			 National Marine Fisheries Service.
			(4)Conservation; conserve; manage;
			 managementThe terms
			 conservation, conserve, manage, and
			 management mean to protect, sustain and, where appropriate,
			 restore and enhance, healthy populations of fish, wildlife, and plant life, as
			 well as the habitats that are required to sustain fish, wildlife, and plant
			 life, as well as the habitats that are required to sustain fish, wildlife, and
			 plant life productivity by utilizing methods and procedures associated with
			 modern scientific resource programs, including protection, research, census,
			 law enforcement, habitat management, propagation, live trapping and
			 transplantation, and regulated taking.
			(5)DirectorExcept as otherwise provided, the term
			 Director means the Director of the United States Fish and Wildlife
			 Service.
			(6)FishThe term fish means any
			 freshwater, diadromous, estuarine, or marine finfish or shellfish, including
			 the egg, spawn, spat, larval, and other juvenile stages of such an
			 organism.
			(7)Fish Habitat Conservation Partnership;
			 PartnershipThe terms
			 Fish Habitat Conservation Partnership and
			 Partnership mean an entity designated by the Board as a Fish
			 Habitat Conservation Partnership pursuant to section 5(c).
			(8)Fish habitat conservation project;
			 projectThe terms fish
			 habitat conservation project and project mean a project
			 submitted to the Board by a Fish Habitat Conservation Partnership and approved
			 by the Secretary under section 6 that provides for the conservation or
			 management of aquatic habitat and that may include—
				(A)the provision of technical assistance to a
			 State, Indian tribe, or local community by the National Fish Habitat
			 Partnerships Office or other agency to facilitate the development of strategies
			 and priorities for the conservation of aquatic habitats; or
				(B)the obtaining of a real property interest
			 in land or waters, including water rights, if the obtaining of such interest is
			 subject to terms and conditions that will ensure that the real property will be
			 administered for the long-term conservation of such lands and waters and the
			 fish dependent thereon.
				(9)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
			(10)National Fish Habitat Action Plan;
			 PlanThe terms
			 National Fish Habitat Action Plan and Plan mean the
			 National Fish Habitat Action Plan dated April 24, 2006, and any subsequent
			 revision or amendment to that Plan.
			(11)National Fish Habitat Board;
			 BoardExcept as otherwise
			 provided, the terms National Fish Habitat Board and
			 Board mean the National Fish Habitat Board established in
			 section 4(a).
			(12)Real property interestThe term real property
			 interest means an ownership interest in land or waters, including water
			 rights, or a building or object that is permanently affixed to the land.
			(13)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(14)State agencyThe term State agency means
			 the fish and wildlife agency of a State, or any department, or division of a
			 department or agency of a State that is empowered by statute or by the
			 constitution of the State to manage in the public trust the inland or marine
			 fishery resources of the State.
			4.National Fish Habitat Board
			(a)Establishment
				(1)In generalThere is established a National Fish
			 Habitat Board—
					(A)to promote, oversee, and coordinate the
			 implementation of this Act and the National Fish Habitat Action Plan;
			 and
					(B)to review and recommend fish habitat
			 conservation projects.
					(2)MembershipThe members of the Board shall be as
			 follows:
					(A)The Director.
					(B)The Assistant Administrator.
					(C)The Chief of the Natural Resources
			 Conservation Service.
					(D)The Director of the Watershed, Fish,
			 Wildlife, Air & Rare Plants program of the Forest Service.
					(E)The Assistant Administrator for Water of
			 the Environmental Protection Agency.
					(F)The President of the Association of Fish
			 and Wildlife Agencies.
					(G)The Secretary of the Board of Directors of
			 the National Fish and Wildlife Foundation appointed pursuant to section
			 3(g)(2)(B) of the National Fish and Wildlife Foundation Establishment Act (16
			 U.S.C. 3702(g)(2)(B)).
					(H)Four representatives of State agencies,
			 each 1 of whom is nominated by 1 of the regions Associations of Fish and
			 Wildlife Agencies (Northeast, Southeast, Midwest, and Western).
					(I)One representative of the American
			 Fisheries Society.
					(J)Two representatives of Indian tribes, 1 of
			 whom shall represent Indian tribes from Alaska and 1 of whom shall represent
			 Indian tribes from the other States.
					(K)One member who represents the Regional
			 Fishery Management Councils established under section 302 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1852).
					(L)One member who represents the Marine
			 Fisheries Commissions (the Atlantic States Marine Fisheries Commission, the
			 Gulf States Marine Fisheries Commission, and the Pacific States Marine
			 Fisheries Commission).
					(M)One representative from the Sportfishing
			 and Boating Partnership Council.
					(N)Eleven members each of whom represents the
			 interests of 1 of the following:
						(i)The recreational sportfishing
			 industry.
						(ii)The commercial sportfishing
			 industry.
						(iii)Subsistence fishermen.
						(iv)Marine recreational anglers.
						(v)Freshwater recreational anglers.
						(vi)Terrestrial resource conservation
			 organizations.
						(vii)Aquatic resource conservation
			 organizations.
						(viii)The livestock and poultry production
			 industry.
						(ix)The housing development industry.
						(x)The row crop industry.
						(xi)Natural resource commodity interests, such
			 as petroleum or mineral extraction.
						(3)CompensationMembers of the Board shall serve without
			 compensation for that service.
				(b)Appointment and terms
				(1)In generalExcept as otherwise provided in this
			 subsection, a member of the Board described in subparagraphs (H) through (N) of
			 subsection (a)(2) shall serve for a term of 3 years.
				(2)Initial board membershipNot later than 6 months after the date of
			 the enactment of this Act, the representatives of the National Fish Habitat
			 Board established by the Plan shall appoint the initial members of the Board
			 described in subparagraphs (H) through (N) of subsection (a)(2).
				(3)Transitional termsThe initial appointments of the members of
			 the Board described in subparagraph (N) of subsection (a)(2) shall be for terms
			 as follows:
					(A)Four shall be appointed for a term of 1
			 year.
					(B)Four shall be appointed for a term of 2
			 years.
					(C)Three shall be appointed for a term of 3
			 years.
					(4)VacanciesA vacancy of a member of the Board
			 described in subparagraphs (H) through (N) of subsection (a)(2) shall be filled
			 by an appointment made by the remaining members of the Board.
				(5)Continuation of serviceAn individual whose term of service as a
			 member of the Board expires may continue to serve on the Board until a
			 successor is appointed.
				(6)RemovalIf a member of the Board described in
			 subparagraphs (H) through (N) of subsection (a)(2) misses 3 consecutive
			 regularly scheduled Board meetings, the members of the Board may vote to remove
			 that member and appoint another individual in accordance with paragraph
			 (4).
				(c)Chair
				(1)ElectionA Chair of the Board shall be elected by
			 the Board from among its members.
				(2)TermThe Chair of the Board shall serve for a
			 term of 3 years.
				(d)Meetings
				(1)In generalThe Board shall meet at the call of the
			 Chair but in no case less often than twice a year.
				(2)Public accessAll meetings of the Board shall be open to
			 the public.
				(e)Board procedures
				(1)In generalThe Board shall establish procedures to
			 carry out the business of the Board that include the following:
					(A)A requirement that a quorum of the members
			 of the Board be present to transact business.
					(B)A requirement that no recommendations may
			 be adopted by the Board, except by the vote of 2/3 of all
			 members present and voting.
					(C)Procedures for setting national goals and
			 priorities for aquatic habitat conservation for the purposes of this
			 Act.
					(D)Procedures for designating Fish Habitat
			 Conservation Partnerships under section 5.
					(E)Procedures for reviewing, evaluating, and
			 recommending fish habitat conservation projects.
					(2)QuorumA majority of the members of the Board
			 shall constitute a quorum.
				5.Fish Habitat Conservation
			 Partnerships
			(a)Authority To designateThe Board is authorized to designate Fish
			 Habitat Conservation Partnerships.
			(b)ApplicationAn entity seeking to be designated as a
			 Fish Habitat Conservation Partnership shall submit an application to the Board
			 at such time and in such manner as the Board may reasonably require.
			(c)PurposesThe purposes of a Partnership shall
			 be—
				(1)to coordinate implementation of the Plan at
			 a regional level; and
				(2)to develop and carry out fish habitat
			 conservation projects.
				(d)ApprovalThe Board may approve an application for a
			 Partnership submitted under subsection (b) if the Board determines that the
			 applicant—
				(1)includes representatives of a diverse group
			 of public and private partners, including Federal, State, or local governments,
			 nonprofit entities, Indian tribes, or private individuals, that are focused on
			 conservation of aquatic habitats to achieve results across jurisdictional
			 boundaries and public and private lands;
				(2)is organized to promote the health of
			 important aquatic habitats and distinct geographic areas, keystone fish
			 species, or system types, including reservoirs, natural lakes, or
			 estuaries;
				(3)identifies strategic fish and aquatic
			 habitat priorities for the Partnership area in the form of geographic focus
			 areas or key stressors or impairments to facilitate strategic planning and
			 decisionmaking;
				(4)is able to address issues and priorities at
			 a nationally significant scale;
				(5)includes governance structures that reflect
			 the range of all partners and promotes joint strategic planning and
			 decisionmaking by the applicant;
				(6)demonstrates completion of, or significant
			 progress toward the development of, a strategic plan to address the causes of
			 system decline in fish populations rather than simply treating symptoms in
			 accordance with the Plan; and
				(7)ensures collaboration in developing a
			 strategic vision and implementation program that is scientifically sound and
			 achievable.
				6.Fish habitat conservation projects
			(a)Submission to the BoardA Partnership seeking funding for a fish
			 habitat conservation project shall submit an application to the Board for such
			 funding at such time and in such manner as the Board may reasonably
			 require.
			(b)Recommendations by the BoardNot later than July 1 of each year, the
			 Board shall submit to the Secretary a description, including estimated costs,
			 of each fish habitat conservation project that the Board recommends that the
			 Secretary approve and fund under this Act, in order of priority of the Board's
			 recommendations, for the following fiscal year.
			(c)ConsiderationsThe Board shall select each project to be
			 recommended to the Secretary under subsection (b)—
				(1)based on a recommendation of the
			 Partnership that is, or that will be, participating actively in carrying out
			 the project; and
				(2)after consideration of—
					(A)the extent to which the project fulfills a
			 purpose of this Act or a goal of the Plan;
					(B)the extent to which the project addresses
			 the national priorities set by the Board;
					(C)the availability of sufficient non-Federal
			 funds to match Federal contributions for the project, as required by subsection
			 (e);
					(D)the extent to which the project—
						(i)increases fishing opportunities for the
			 public;
						(ii)will be carried out through a cooperative
			 agreement among Federal, State, and local governments, Indian tribes, and
			 private entities;
						(iii)increases public access to land and waters;
			 and
						(iv)advances the conservation of fish and
			 wildlife species that are listed, or are candidates to be listed, as threatened
			 species and endangered species under the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.); and
						(E)the substantiality of the character and
			 design of the project.
					(d)Limitations
				(1)Requirements for monitoringNo fish habitat conservation project may be
			 recommended by the Board under subsection (b) or provided financial assistance
			 under this Act unless the project includes a monitoring plan designed
			 to—
					(A)appropriately assess the results of the
			 habitat protection, restoration, or enhancement activities carried out with
			 such assistance;
					(B)recommend appropriate changes to the
			 project if such assessment substantiates that the project objectives are not
			 being met; and
					(C)report findings of such assessment to the
			 Board.
					(2)Acquisition of real property
			 interests
					(A)In generalNo fish habitat conservation project that
			 will result in the acquisition by the Secretary, in whole or in part, of any
			 real property interest may be recommended by the Board under subsection (b) or
			 provided financial assistance under this Act unless the project meets the
			 requirements of subparagraph (B).
					(B)Requirements
						(i)In generalAny real property interest described in
			 subparagraph (A) may not be conveyed to a State, another public agency, or
			 other entity unless—
							(I)the Secretary determines that such State,
			 agency, or other entity is obligated to undertake the management of the
			 property being conveyed in accordance with the purposes of this Act; and
							(II)the deed or other instrument of transfer
			 contains provisions for the reversion of title to the property to the United
			 States if such State, agency, or other entity fails to manage the property in
			 accordance with the purposes of this Act.
							(ii)Additional conveyance
			 conditionsAny real property
			 interest described in subparagraph (A) conveyed as described in clause (i)
			 shall be subject to such terms and conditions that will ensure that the
			 interest will be administered for the long-term conservation and management of
			 the aquatic ecosystem and the fish and wildlife dependent thereon.
						(e)Non-Federal contribution for
			 projects
				(1)In generalExcept as provided in paragraph (2), no
			 fish habitat conservation project may be recommended by the Board under
			 subsection (b) or provided financial assistance under this Act unless at least
			 50 percent of the cost of the project will be funded with non-Federal
			 funds.
				(2)Projects on Federal land or
			 watersNotwithstanding
			 paragraph (1), Federal funds may be used for payment of 100 percent of the
			 costs of a project located on Federal land or waters, including the acquisition
			 of inholdings within such land and waters.
				(3)Non-Federal shareThe non-Federal share of the cost of a
			 project may not be derived from a Federal grant program, but may include
			 in-kind contributions and cash.
				(4)Special rule for Alaska Native
			 organizationsNotwithstanding
			 paragraph (1) or any other provision of law, any funds made available to an
			 Indian tribe pursuant to this Act may be considered non-Federal funds for the
			 purpose of paragraph (1).
				(f)Consideration by the Secretary
				(1)In generalNot later than 180 days after receiving the
			 recommendations of the Board for fish habitat conservation projects under
			 subsection (b), the Secretary shall approve, reject, or reorder the priority of
			 each such recommendation based on, to the greatest extent practicable, the
			 criteria described in subsection (c).
				(2)FundingIf the Secretary approves a project, the
			 Secretary shall use amounts made available pursuant to an authorization of
			 appropriations in this Act to provide funds to carry out the project.
				(3)Notification by the SecretaryIf the Secretary rejects or reorders the
			 priority of any project recommended by the Board under subsection (b), the
			 Secretary shall provide to the Board and the appropriate Fish Habitat
			 Conservation Partnership a written statement of the reasons that the Secretary
			 rejected or modified the priority of the project.
				7.National Fish Habitat Conservation
			 Partnership Office
			(a)Requirement To establishNot later than 1 year after the date of the
			 enactment of this Act, the Director shall create the National Fish Habitat
			 Conservation Partnership Office within the United States Fish and Wildlife
			 Service.
			(b)FunctionsThe National Fish Habitat Conservation
			 Partnership Office shall—
				(1)provide funding for the operational needs
			 of the Fish Habitat Conservation Partnerships, including funding for activities
			 such as planning, project development and implementation, coordination,
			 monitoring, communication, and outreach;
				(2)facilitate the cooperative development and
			 approval of Partnerships;
				(3)support the development and implementation
			 of fish habitat conservation projects that are identified as high priorities by
			 the Board;
				(4)assist the Secretary and the Board in
			 carrying out this Act;
				(5)assist the Secretary in carrying out the
			 requirements of section 9;
				(6)facilitate communication, cohesiveness, and
			 efficient operations for the benefit of the Partnerships and the Board;
				(7)facilitate, with assistance from the
			 Director, the Assistant Administrator, and the President of the Association of
			 Fish and Wildlife Agencies, the consideration of projects by the Board;
				(8)provide support to the Director in the
			 development and implementation of the interagency operational plan required in
			 subsection (c);
				(9)provide technical and scientific assistance
			 pursuant to the technical and scientific assistance program required by
			 subsection (d); and
				(10)coordinate and facilitate the resources and
			 activities of the agencies and departments of the United States to carry out
			 this Act in an efficient manner.
				(c)Interagency operational planNot later than 1 year after the date of the
			 enactment of this Act and every 5 years thereafter, the Director, in
			 cooperation with the Assistant Administrator and the heads of other appropriate
			 Federal agencies and departments, shall develop an interagency operational plan
			 for the National Fish Habitat Conservation Partnership Office that
			 describes—
				(1)the functional, operational, technical,
			 scientific and general staff, administrative, and material needs of the Office;
			 and
				(2)any interagency agreements between or among
			 Federal agencies or departments to address such needs.
				(d)Technical and scientific
			 assistanceThe Director, in
			 coordination with the Assistance Administrator and the heads of the United
			 States Geological Survey, the Forest Service, and other appropriate Federal
			 agencies and departments, shall develop a technical and scientific assistance
			 program within the National Fish Habitat Conservation Partnership
			 Office—
				(1)to provide scientific and technical
			 assistance to States, Indian tribes, regions, local communities, and
			 nongovernmental organizations in the development and implementation of Fish
			 Habitat Conservation Partnerships; and
				(2)to ensure the availability of expertise to
			 conduct scientifically based evaluation and reporting of results of fish
			 habitat conservation projects to meet the reporting requirements described in
			 section 10.
				(e)Staff and support
				(1)Departments of the Interior and
			 CommerceThe Director and the
			 Assistant Administrator shall each provide appropriate staff to support the
			 National Fish Habitat Conservation Partnership Office.
				(2)StatesThe States are encouraged to provide staff
			 to support the National Fish Habitat Conservation Partnership Office.
				(3)Detailees and contractorsThe National Fish Habitat Conservation
			 Partnership Office may accept staff or other administrative support from other
			 entities through interagency details or as contractors.
				(4)QualificationsThe members of the staff of the National
			 Fish Habitat Conservation Partnership Office shall have education and
			 experience in the principles of fish, wildlife, and aquatic habitat
			 conservation.
				(f)ReportingNot less frequently than once each year,
			 the Director shall provide to the Board a report on the activities of the
			 National Fish Habitat Conservation Partnership Office.
			8.Conservation of aquatic habitat for fish
			 and other aquatic organisms on Federal landThe head of each Federal agency or
			 department responsible for acquiring, managing, or disposing of Federal land
			 and waters shall, to the extent consistent with the mission of such agency or
			 department and existing statutory authorities, cooperate with the Assistant
			 Administrator and the Director to conserve the aquatic habitats for fish and
			 other aquatic organisms within the land and waters of each such agency.
		9.Coordination with StatesThe Secretary shall notify and coordinate
			 with the State agency of a State not later than 30 days prior to the date that
			 any action is planned or carried out within the State related to the
			 implementation of this Act.
		10.Accountability and reporting
			(a)Implementation reports
				(1)Requirement for reportsNot later than 2 years after the date of
			 the enactment of this Act, and every 2 years thereafter, the Board shall submit
			 to the appropriate congressional committees a report on the implementation of
			 this Act and of the Plan.
				(2)ContentEach report submitted under paragraph (1)
			 shall include—
					(A)an estimate of the number of acres, stream
			 miles, or acre feet of aquatic habitat, or other suitable measures of aquatic
			 habitat, that was protected, restored, or enhanced under the Plan by Federal,
			 State, or local governments, Indian tribes, or other entities in the United
			 States during the previous 2-year period;
					(B)a description of the public access to
			 aquatic habitats protected, restored, or created under the Plan during such
			 period;
					(C)a description of the opportunities for
			 public fishing created under the Plan during such period; and
					(D)an assessment of the status of fish habitat
			 conservation projects carried out with funds provided under this Act,
			 disaggregated by year, including—
						(i)a description of the fish habitat
			 conservation projects that the Board recommended under section 6(b);
						(ii)a description of each such project approved
			 by the Secretary under section 6(f), in order of priority of receiving such
			 funding;
						(iii)a justification for the approval of each
			 such project and for the order of priority for its funding;
						(iv)a justification for any rejection or
			 reordering of the priority of each such project recommended by the Board under
			 section 6(b) that was based on factors other than the criteria set out in
			 section 6(c); and
						(v)an accounting of expenditures by Federal,
			 State, or local governments, Indian tribes, or other entities in the United
			 States to carry out such projects.
						(b)Status and trends reportNot later than December 31, 2010, and every
			 5 years thereafter, the Board shall submit to the appropriate congressional
			 committees a report on the status of aquatic habitats in the United
			 States.
			(c)Revisions to the planNot later than December 31, 2011, and every
			 5 years thereafter, the Board shall undertake to revise the goals and other
			 elements of the Plan after consideration of each report required by subsection
			 (b).
			11.RegulationsThe Secretary may promulgate regulations to
			 carry out this Act.
		12.Construction
			(a)Water rights
				(1)In generalNothing in this Act may be
			 construed—
					(A)to create a reserved water right, expressed
			 or implied, in the United States for any purpose or to affect any water right
			 in existence on the date of the enactment of this Act; or
					(B)to affect any Federal or State law in
			 existence on the date of the enactment of the Act regarding water quality or
			 water quantity.
					(2)Authority to acquire water
			 rightsThe Secretary may
			 acquire, under State law, water rights that are needed to carry out this
			 Act.
				(b)State authorityNothing in this Act may be
			 construed—
				(1)to affect the authority, jurisdiction, or
			 responsibility of a State to manage, control, or regulate fish and wildlife
			 under the laws and regulations of the State; or
				(2)to authorize the Secretary to control or
			 regulate within a State the fishing or hunting of fish and wildlife within the
			 State.
				(c)Construction with respect to rights of
			 Indian tribesNothing in this
			 Act may be construed to abrogate, abridge, affect, modify, supersede, or alter
			 any treaty-reserved right or other right of an Indian tribe as recognized by
			 any other means, including agreements with the United States, Federal law,
			 Executive orders, statutes, and judicial decrees.
			(d)Construction with respect to suits for
			 adjudication of water rightsNothing in this Act diminishes or affects
			 the ability of the Secretary to join an adjudication of rights to the use of
			 water pursuant to subsections (a), (b), and (c) of section 208 of the
			 Department of Justice Appropriation Act (43 U.S.C. 666).
			(e)Construction with respect to other
			 authorities
				(1)Acquisition of lands and
			 watersNothing in this Act
			 may be construed to affect, alter, or modify the authorities, responsibilities,
			 obligations, or powers of the Secretary to acquire land or waters or interests
			 therein under any other provision of law.
				(2)Private property protectionNothing in this Act may be construed to
			 permit funds made available to carry out this Act to be used to acquire any
			 real property or any interest in any real property without the written consent
			 of each owner of that property or interest in property.
				(3)MitigationNothing in this Act may be construed to
			 permit funds made available to carry out this Act to be used for fish and
			 wildlife mitigation purposes under the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.), the Fish and Wildlife Coordination Act (16 U.S.C. 661 et
			 seq.), or the Water Resources Development Act of 1986 (Public Law 99–662; 100
			 Stat. 4082).
				13.Applicability of Federal Advisory Committee
			 ActAny action taken to
			 coordinate the carrying out of this Act with the personnel of a State agency
			 shall not be subject to the Federal Advisory Committee Act (5 U.S.C.
			 App).
		14.Funding
			(a)Authorization of appropriations
				(1)Fish habitat conservation
			 projectsThere are authorized
			 to be appropriated to the Secretary for each of the fiscal years 2009 through
			 2013, $75,000,000 to provide funds for fish habitat conservation projects
			 approved under section 6(f), of which 5 percent shall be made available each
			 fiscal year for projects carried out by Indian tribes.
				(2)National Fish Habitat Conservation
			 Partnership OfficeThere are
			 authorized to be appropriated to the Secretary for each of the fiscal years
			 2009 through 2013, $3,000,000 or 25 percent of the amount appropriated for each
			 such fiscal year pursuant to paragraph (1), whichever is greater, for the
			 National Fish Habitat Conservation Partnership Office.
				(3)Planning, reporting, and administrative
			 expensesThere are authorized
			 to be appropriated to the Secretary for each of the fiscal years 2009 through
			 2013, $300,000 or 4 percent of the amount appropriated for each such year under
			 paragraph (1), whichever is greater, for the Board, the Director, and the
			 Assistant Administrator to utilize for planning and administrative expenses,
			 and to carry out section 10.
				(4)Availability of fundsFunds made available pursuant to this
			 subsection shall remain available until expended.
				(b)Agreements and grantsThe Secretary may—
				(1)upon the recommendation of the Board, and
			 notwithstanding sections 6304 and 6305 of title 31, United States Code, or the
			 Federal Financial Assistance Management Improvement Act of 1999 (Public Law
			 106–107; 31 U.S.C. 6101 note) enter into a cooperative agreement or contract
			 with a Fish Habitat Conservation Partnership for fish habitat conservation,
			 restoration, and enhancement projects;
				(2)apply for, accept, and use grants from any
			 person or entity to carry out the purposes of this Act; and
				(3)make funds available to any Federal agency
			 or department to be used by that agency or department to award grants for any
			 fish habitat protection, restoration, and enhancement project that the
			 Secretary determines to be consistent with this Act.
				(c)Donations
				(1)In generalThe Secretary may—
					(A)enter into an agreement with any
			 organization described in section 501(c)(3) of the Internal Revenue Code of
			 1986 to solicit private donations to carry out the purposes and policies of
			 this Act; and
					(B)accept donations of funds, property, and
			 services for use in carrying out the purposes and policies of this Act.
					(2)Treatment of donationsDonations accepted under this section shall
			 be considered as gifts or bequests to, or for the use of, the United States and
			 may be used directly by the Secretary or provided to other Federal agencies or
			 departments through interagency agreements.
				
